UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1236


MEI YUN CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 26, 2012             Decided:   October 10, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Stuart F.
Delery, Acting Assistant Attorney General, John S. Hogan, Senior
Litigation Counsel, David H. Wetmore, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Mei Yun Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying her motion to reopen

proceedings.   We have reviewed the record and the Board’s order

and conclude that the Board did not abuse its discretion.      See 8

C.F.R. § 1003.2(a), (c) (2012).       We therefore deny the petition

for review for the reasons stated by the Board.      See In re: Mei

Yun Chen (B.I.A. Jan. 24, 2012).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                     PETITION DENIED




                                  2